Title: To John Adams from Edmund Jenings, 31 March 1782
From: Jenings, Edmund
To: Adams, John



Brussels March. 31. 1782
Sir

I Congratulate your Excellency on the Confusion in England. A Letter from thence received this day says, that the King sent on Saturday night (ie, Saturday sennight), for the Chanceller conversed with Him, and deffered—so parted, and about 4 o Clock on Sunday Morning sent again for Him to come immediately; the Chancellor sent him Word, that He was too ill, but would come as soon as He arose, which was about 10, when the Consultation began (Lord Stormount present). The next morning Lord Shelburne was sent for, arrives at 10, Stays til 12, and then goes to Lord Rockingham to acquaint Him, that His Terms were entirely aceeded to by his Majesty, who desired Him to send Him his Arrangement which was also acceded to, and announced by Lord Shelburne, who called on his Return on Mr. Fox about 2 O Clock, who then set out with Mr. W Pitt for the House of Commons. Mr. Fox Called by the way on the Duke of Richmond, and about 3 got to the Houses, where the members were waiting with the utmost distrust Impatience and Anxiety. Mr. Dunning then quietd their Uneasiness by declaring that the Cabinet was settled, and that the inferior departments would be filled up before Wednesday—so that tomorrow (Tuesday last) warrants will be issued out for the Reelection of such Gentlemen as will do his majesty the Honor to serve Him.

The Supposed list of the Cabinet
Lord Rockingham first Lord of the Treasury.
Lord Shelburn and Mr. Fox Secretaries of State the West Indies under the one and N A under the other
Lord John Cavendish Chancellor of the Exchequer
Admiral Keppell First Lord of the Admiralty
The Duke of Gloucester Commander in Chief of the Army Seconded by General Conway
Duke of Richmond Master General of the Ordnance
Duke of Grafton President of the Council Privy Seal.
Lord Thurlow Chancellor.
Lord Camden president of the Council

The Terms on which these Gentlemen come in are said to be these.


1st no Veto to the making a seperate Peace in N America
2dly the same respecting a general Peace.
3 the Contracters Bill to pass.
4 Mr Burkes OEconomical Bill to pass in part
5 for the future no person holding Place under or who are influenced by the Commissioners of the Customs or Excise to have a Vote for members of Parliament.

I congratulate your Excellency on the Taking of St Kitts and other Islands.
Inclosed is the receipt for the money disbursed by my Friend. Nothing hath yet been of young Bracket.
I beg your Excellency would give the inclosed Letter to Mr Lawrens, who I find is arrivd at Amsterdam. I expected Him here. His Father is gone into the Country. He is better in Health than He was.

I am with the greatest Respect Sir your Excellencys Most Obedient Humble Servant
Edm: Jenings

